[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                               ________________________           FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-10272         ELEVENTH CIRCUIT
                                  Non-Argument Calendar    SEPTEMBER 29, 2010
                                ________________________        JOHN LEY
                                                                 CLERK
                                  Agency No. A099-920-659


GERMAN CECERES BECERRA,

lllllllllllllllllllll                                                      Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                    Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                    (September 29, 2010)

Before DUBINA, Chief Judge, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

         Petitioner German Ceceres Becerra petitions this court for review of the
order of the Board of Immigration Appeals (“BIA”), affirming the Immigration

Judge’s (“IJ”) denial of asylum and withholding of removal pursuant to the

Immigration and Nationality Act (“INA”), and relief under the United Nations

Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment

or Punishment (“CAT”), 8 U.S.C. §§ 1158, 1231, 8 C.F.R. § 208.16(c). In his

petition, Becerra challenges the BIA’s determination that he failed to establish a

nexus between the harm he suffered in Colombia and his actual or imputed

political opinion for purposes of his eligibility for withholding of removal.

Becerra also argues that the IJ erred in its adverse-credibility finding.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “When an appellant fails to offer argument on

an issue, that issue is abandoned.” Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226,

1228 n.2 (11th Cir. 2005). Moreover, passing references to issues are insufficient

to raise a claim for appeal. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,

1573 n.6 (11th Cir. 1989).

      As a threshold matter, Becerra has abandoned his asylum and CAT claims

by not raising those issues in his brief. See Sepulveda, 401 F.3d at 1228 n.2.

Likewise, Becerra’s contention that the IJ erred in finding him not credible is

                                           2
misplaced because the BIA did not rely on that ground in making its ruling.

Furthermore, Becerra’s assertion that the IJ failed to factor the 2006 U.S.

Department of State Country Report on Human Rights Practices for Colombia into

its decision was not raised before the BIA, and, therefore, is not properly

exhausted. See Amaya-Artunduaga v. U.S. Atty. Gen., 463 F.3d 1247, 1250 (11th

Cir. 2006) (holding that this court lacks jurisdiction to consider claims not raised

before the BIA).

      We review legal determinations of the BIA de novo, and review

“administrative fact findings under the highly deferential substantial evidence

test.” Rivera v. U.S. Att’y Gen., 487 F.3d 815, 820 (11th Cir. 2007) (internal

quotation marks omitted). We must affirm the decision of the BIA if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir.

2006) (internal quotation marks omitted). Thus, we do not engage in a de novo

review of the facts as found by the IJ, and we may not “reweigh the evidence from

scratch.” Id. (internal quotation marks omitted). Under the substantial-evidence

test, we view the record “in the light most favorable to the agency’s decision and

draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386

F.3d 1022, 1027 (11th Cir. 2004) (en banc). To reverse a factual finding by the

                                          3
BIA, we must find that “the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Id.

      To qualify for withholding of removal, an alien must satisfy more stringent

standards than those for asylum eligibility, so “an alien unable to prove a ‘well-

founded fear’ of persecution based on a protected ground, as required for asylum

relief, necessarily fails to demonstrate a ‘clear probability of persecution,’ the

‘standard applicable to a claim for withholding of removal.’” Rodriguez Morales

v. U.S. Att’y Gen., 488 F.3d 884, 891 (11th Cir. 2007). To be granted withholding

of removal under the INA, an alien “must show that his life or freedom would be

threatened on account of his race, religion, nationality, membership in a particular

social group, or political opinion.” Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437

(11th Cir. 2004) (internal quotation marks omitted). The applicant must establish

a sufficient nexus between his political opinion or other protected ground and his

alleged persecution. Rodriguez Morales, 488 F.3d at 890. “It is not enough to

show that [the alien] was or will be persecuted or tortured due to [the alien’s]

refusal to cooperate with the guerrillas.” Sanchez, 392 F.3d at 438.

      Persecution “on account of” a political opinion means persecution because

of the “victim’s political opinion, not the persecutor’s.” I.N.S. v. Elias-Zacarias,

                                           4
502 U.S. 478, 482, 112 S. Ct. 812, 816 (1992). The fact that the persecutor is

motivated by the persecutor’s political belief is “irrelevant” to the issue of whether

the victim was persecuted because of the victim’s own belief. Rodriguez Morales,

488 F.3d at 890. “An asylum applicant may prevail on a theory of ‘imputed

political opinion’ if he shows that the persecutor falsely attributed an opinion to

him, and then persecuted him, because of that mistaken belief about his views.” Al

Najjar, 257 F.3d at 1289 (internal quotation marks and alterations omitted). When

seeking withholding of removal, an “alien bears the burden of demonstrating that

he more-likely-than-not would be persecuted or tortured upon his return to the

country in question.” Sanchez, 392 F.3d at 437 (internal quotation marks

omitted).

      The record here does not compel a finding that Becerra established a nexus

between his experiences in Colombia and his actual or imputed political opinion.

There is substantial evidence in the record to support the BIA’s conclusion that

Becerra was not persecuted on account of his political opinion, but rather because

of criminal activity or his work as a clerk. Accordingly, we deny the petition for

review.

      PETITION DENIED.




                                          5